United States Court of Appeals
                                                                        Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                            July 16, 2004

                                                                    Charles R. Fulbruge III
                                                                            Clerk
                                  No. 03-30937
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                     versus

                                PATRICK CONNELLY,

                                                       Defendant-Appellant.



            Appeal from the United States District Court
                for the Eastern District of Louisiana
                        USDC No. 02-CR-307-8-C


Before JOLLY, JONES and CLEMENT, Circuit Judges.

PER CURIAM:*

           Patrick      Connelly    appeals   his   sentence   following      his

guilty plea convictions of conspiracy to distribute methamphetamine

and unlawful use of a communication facility. Connelly argues that

the district court erred in finding by a preponderance of the

evidence    that   he     was     responsible   for    over    20     grams     of

methamphetamine, as the testimony upon which this finding was based

was not sufficiently reliable.            The testimony upon which the


     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
district   court   relied   for   sentencing   did   possess   “sufficient

indicia of reliability to support its probable accuracy.”              See

United States v. Medina, 161 F.3d 867, 876 (5th Cir. 1998).

           AFFIRMED.




                                     2